Memorandum by the Court.
Appeal by defendant from a judgment of the County Court of Madison County which convicted him upon pleas of guilty of seven separate crimes. The judgment appealed from was rendered on February 2, 1965 following a court-directed remand for resentencing for the failure of the trial court in 1949 to accord him a two-day delay pursuant to the requirements of section 472 of the Code of Criminal Procedure. Appeal is also taken from an order of the same court denying without a hearing his motion for a writ of error coram nobis to vacate the judgment. The record shows that defendant had no counsel when he was arraigned in 1949. It is conceded that he was then asked by the court as required by section 308 of the Code of Criminal Procedure if he desired the aid of counsel and that he declined such assistance. Defendant may not now complain that he misunderstood the court’s inquiry. (People v. Sprung, 13 A D 2d 877; People v. Crimi, 278 App. Div. 997, affd. 303 N. Y. 749.) Judgment and order affirmed. Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.